EXHIBIT FIRSTENERGY CORP. DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS Effective December 31, 1997 Amended and Restated January 1, 2005 {00100414.DOC;8}DOC\286RL TABLE OF CONTENTS Page ARTICLE 1 – GENERAL 1 1.1 Preamble 1 1.2 Purpose 1 1.3 Payment Method 1 1.4 Status under Laws 1 1.5 Definitions 2 ARTICLE 2 – DEFERRALS 7 2.1 Written Election to Defer Fees 7 2.2 Election Upon Becoming a Director 7 2.3 Election Irrevocable 7 2.4 Transfers from Other Plans 7 ARTICLE 3 – ACCOUNTS AND INVESTMENT FUNDS 8 3.1 Deferred Fee Account 8 3.2 Transfer Account 8 3.3 Other Accounts and Subaccounts 9 3.4 Investment Funds 9 3.5 Credits to Investment Funds 9 3.6 Reporting 10 ARTICLE 4 – PAYMENT TO DIRECTOR 15 4.1 Distribution Election – Separation from Service 11 4.2 Accelerated Distribution 12 4.3 Withdrawal 12 4.4 Financial Hardship Distributions 13 4.5 Special Circumstance 14 4.6 Small Accounts 14 ARTICLE 5 – BENEFICIARY 15 5.1 Beneficiary Designation 15 5.2 Distribution Election 15 5.3 Change of Beneficiary 15 5.4 Payment of Benefit upon Death 15 ARTICLE 6 – ASSIGNMENT 16 ARTICLE 7 – ADMINISTRATION 16 7.1 Administrator 16 7.2 Powers of Administrator 17 7.3 Delegation 17 i Page ARTICLE 8 – CLAIMS 17 8.1 Claim 17 8.2 Initial Claim Review 17 8.3 Review of Claim 18 8.4 Review of Claims on and after a Change in Control 20 ARTICLE 9 – AMENDMENT, TERMINATION AND PARTICIPATION 20 9.1 Amendment by Board 20 9.2 Termination by the Company 21 9.3 Automatic Cessation of Bonus Credit and Dividends 21 9.4 Distribution of Benefits on Plan Termination 21 9.5 Participation by Affiliates 22 ARTICLE 10 – UNFUNDED PLAN 23 10.1 Bookkeeping Entries 23 10.2 Trusts, Insurance Contracts or Other Investment 23 ARTICLE 11 – MISCELLANEOUS 23 11.1 Severability 23 11.2 Liability for Benefits 23 11.3 Applicable Law 24 11.4 Not a Contract 24 11.5 Successors 24 11.6 Distribution under Terms of the Trust or in the Event of Taxation 24 11.7 Insurance 25 11.8 Legal Representation 25 11.9 Code Section 409A 26 ATTACHMENT 2.4-A 27 ATTACHMENT 2.4-B 28 ATTACHMENT 2.4-C 29 ii FIRSTENERGY CORP. DEFERRED COMPENSATION PLAN FOR OUTSIDE
